DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's amendment, filed on April 1 of 2021, has been entered.  Claims 1 and 10 have been amended.  No claim has been cancelled, or added.  Claims 1-10 are still pending in this application, with claims 1 and 10 being independent.

Applicant’s amendment to the specification have overcome the objections detailed in sections 5-8 of the previous Office Action (mailed January 1, 2021).

It is noted that, while the applicant references replacement drawing sheets as included in the response filed April 1 of 2021, no such drawings were actually filed; therefore, the objections to the drawings detailed in section 9 of the previous Office Action (mailed January 1, 2021) are still standing.  The applicant is advised that, to prevent the application from being abandoned, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Popovich et al. (U.S. Pat. 6,582,103) discloses an illumination device including a light source defining an optical axis and coupled to a light modifier having a light incident surface, a rear surface extending radially out from an edge of and surrounding the incident surface, a reflection surface opposite the rear surface, and an emission surface connecting the reflection and rear surfaces. The rear surface includes at least one recess having a first inclined surface. Popovich et al. fails to disclose the inclined surface is closer to the reflecting surface with increasing distance from the optical axis of the light source, a substantial portion of light emitted from the light emitter and not reflected by the reflection surface strikes the first inclined surface.
Tran et al. (U.S. Pat. 9,488,864) and Cho et al. (U.S. Pat. App. Pub. 2021/0063819) disclose an illumination device including a light source defining an optical axis and coupled to a light modifier having a light incident surface, a rear surface extending radially out from an edge of and surrounding the incident surface, a reflection surface opposite the rear surface, and an emission surface connecting the reflection and rear surfaces. The rear surface includes at least one recess having a first inclined surface such that the inclined surface is closer to the reflecting surface with increasing distance from the optical axis of the light source. Both Tran et al. and Cho et al. fail to disclose a substantial portion of light emitted from the light emitter and not reflected by the reflection surface strikes the first inclined surface. In addition, Cho et al. might not be considered prior to the instant application.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illumination device including a light emitting element defining an optical axis; and a luminous flux control member having an incident surface in a back surface and intersecting the optical axis, a reflection surface opposite the back surface, an emission surface connecting the back surface to the reflection surface, and a first recessed portion formed on the back surface farther from the optical axis than the incident surface. The first recessed portion having a first surface inclined to be closer to the reflection surface with increasing distance from the optical axis. A front end of the first surface positioned such that a substantial portion of light emitted from a center region of the light emitter and reflected by the reflection surface do not strike the first inclined surface, and such that a substantial portion of light emitted from the light emitter and not reflected by the reflection surface strikes the first inclined surface.
While the use and advantages of side-emitting luminous flux control member, specifically those including opposed incident and reflecting surfaces, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the front end of the first surface of the first recessed portion positioned such that a substantial portion of light emitted from a center region of the light emitter and reflected by the reflection surface do not strike the first inclined surface, and such that a substantial portion of light emitted from the light emitter and not reflected by the reflection surface strikes the first inclined surface.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/Ismael Negron/
Primary Examiner, AU 2875